Citation Nr: 0429168	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  01-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for left arm radial palsy.
 
2.  Entitlement to an initial rating in excess of 10 percent 
for shell fragment wound scar of the left upper arm.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from July 1981 to November 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 RO decision, which granted service 
connection and a 20 percent rating for left arm radial palsy, 
effective December 17, 1998, and which granted service 
connection and a noncompensable rating for shell fragment 
wound scar, left upper arm, effective December 17, 1998.  The 
veteran appealed for higher ratings.  

Then, in a November 2001 rating decision, the RO granted a 10 
percent evaluation for shell fragment wound scar of the upper 
arm, effective May 2, 2001.  In a March 2002 rating decision, 
the RO granted a 40 percent evaluation for left arm radial 
palsy, effective February 28, 2002.  In an April 2004 rating 
decision, the RO granted an effective date of December 17, 
1998 for both the 40 percent rating assigned for left arm 
radial palsy and for the 10 percent rating assigned for shell 
fragment wound scar of the upper arm.  The veteran continued 
his appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In August 2004, the veteran testified at a hearing conducted 
by the undersigned sitting in Washington, D.C.  A copy of the 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran disagrees with the currently assigned ratings for 
his service-connected shrapnel injury to the radial nerve of 
his left arm and shell fragment wound scar, contending that 
higher ratings are warranted.  

Remand is warranted in this case to ensure that all pertinent 
medical evidence is associated with the claims file and to 
obtain contemporary medical opinions as to the severity of 
the disabilities at issue.

First, the Board is of the opinion that VA examinations for 
the purpose of ascertaining the current severity of the 
veteran's service-connected shell fragment wounds are 
warranted in this case.  At a hearing in August 2004, the 
veteran testified that he was hit with shrapnel in the bicep-
tricep area, which severed the radial nerve in his left arm.  
He complained of loss of strength, incoordination, pain and 
discomfort of his left arm.  He indicated that his current 
complaints, such as pain of the bicep muscle, were separate 
and distinct from those arising out of his nerve injury.  The 
veteran's representative alleged that the shrapnel wound to 
the veteran's upper arm not only affects his radial nerve, 
for which he is currently evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514, but also affects Muscle Group V, for 
which he had not been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5305.  Code 5305 pertains to injury to Muscle 
Group V, which consists of the flexor muscles of the elbow, 
to include the biceps, brachialis and brachioradialis, and 
this group controls elbow supination and flexion. 

The veteran was last afforded VA examinations in February 
2002.  On the orthopedic examination, the examiner indicated 
that the left arm did not reveal any evidence of muscle 
atrophy and that the left biceps and triceps had strength of 
5/5.  On the neurological examination, the examiner discussed 
the injury to the left radial nerve.  It appears, however, 
from the veteran's hearing testimony that his service-
connected disability is worse than is reflected in the 
examination reports.  Thus, another examination is necessary 
in order to adequately evaluate the veteran's disabilities at 
issue, and such examination should address whether any 
injuries to nerve and muscle resulted in distinct functional 
impairments, as noted below.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible to assign "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Moreover, the regulations provide, in relevant part, that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2004).  

Second, prior to the examinations, the RO should attempt to 
obtain any other additional pertinent treatment records 
indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, all updated VA treatment records 
should be obtained.  

Third, the RO has not fully apprised the veteran of the 
redefined obligations of the VA, as contained in the Veterans 
Claims Assistance Act of 2000 (VCAA), signed into law on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  For 
example, the VCAA requires that the VA provide the veteran 
with the applicable law and that the veteran is given 
adequate notice as to the evidence needed to substantiate the 
claim.  In that regard, the Board finds that the VCCA notice 
letters of May 2001 and May 2003 appear to be inadequate.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claims of entitlement to a 
higher rating associated with the service-connected shell 
fragment wound of the left upper arm.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Fourth, with regard to notice, it is observed that the rating 
criteria pertinent to evaluation of skin disabilities were 
amended during the pendency of the veteran's appeal.  See 
revisions effective August 30, 2002, published at 67 Fed. 
Reg. 49,590, 45,596-99 (July 31, 2002), corrections noted at 
67 Fed. Reg. 58,448-49 (September 16, 2002), (codified at 38 
C.F.R. § 4.118).  Pursuant to governing legal precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  In this case, the veteran has not been 
advised as to the changes in the law effective August 30, 
2002.  Nor has the RO considered the propriety of application 
of the most recent revisions to his higher rating claim.  
Thus, additional notice and RO adjudication is needed to 
avoid prejudicing the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; what evidence VA will 
obtain on his behalf; to submit any 
relevant evidence in his possession; and 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claims of a higher rating associated with 
the shell fragment wound of the left upper 
arm.

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
disability associated with the shell 
fragment wound of the left upper arm.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file. 

3.  Thereafter, the veteran should be 
afforded VA examinations in orthopedics 
and neurology to determine the current 
nature and severity of the veteran's 
service-connected shell fragment wound of 
the left upper arm.  The claims folder 
should be made available to and reviewed 
by the examiner(s) in conjunction with 
the examinations.  All indicated testing 
should be performed, including range of 
motion studies.  A rationale should be 
provided for any conclusions reached.

(a)  The examiner(s) should describe the 
presence and degree of any functional 
impairment due to nerve injury associated 
with the service-connected disability and 
identify any nerves involved.  The 
examiner(s) should also specifically 
discuss the nature and severity of any 
muscle impairment, and identify which, if 
any, muscle groups are involved, i.e., 
including, but not limited to, Muscle 
Group V.  The examiner(s) should 
specifically note the ranges of active 
and passive motion for any affected joint 
and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the affected joint is used 
repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  The examiner(s) should 
differentiate, where feasible, any 
functional impairment due to nerve injury 
that is entirely separate from any 
functional impairment due to muscle 
injury.  

(b)  In regard to scar residuals, the 
examiner(s) should identify the location, 
size, and visible appearance of any left 
upper arm scars due to the service-
connected shell fragment wound, to 
include noting any adherence, tenderness, 
or functional impairment resulting 
therefrom.  Any evidence of neuropathy or 
other deficit due to the scarring should 
be described.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of a higher rating, based on a 
review of the entire evidentiary record, 
with consideration of Fenderson v. West, 
12 Vet. App. 119 (1999).  Such 
readjudication should also include 
consideration of separate ratings, if 
warranted, for nerve injury and muscle 
injury, as well as consideration of 
revisions made to the criteria used for 
evaluating skin disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



